Exhibit (g)(5) APPENDIX A TO THE FEE SCHEDULE TO THE AMENDED AND RESTATED MASTER CUSTODIAN AGREEMENT DATED OCTOBER 17, 2008 BETWEEN EACH REGISTERED INVESTMENT COMPANY IDENTIFIED AND BROWN BROTHERS HARRIMAN & CO. DATED AS OF June 2, 2014 DWS Global/International Fund, Inc. DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Global Growth Fund DWS Global Small Cap Fund DWS RREEF Global Infrastructure Fund DWS Global High Income Fund, Inc. DWS International Fund, Inc. DWS Emerging Markets Equity Fund DWS Global Equity Fund DWS International Fund DWS International Value Fund DWS Latin America Equity Fund DWS World Dividend Fund DWS Securities Trust DWS CROCI Sector Opportunities Fund DWS Enhanced Commodity Strategy Fund DWS Gold & Precious Metals Fund DWS RREEF Global Real Estate Securities Fund DWS Variable Series I DWS Global Small Cap VIP DWS International VIP DWS Variable Series II DWS Global Equity VIP DWS Global Growth VIP DWS Cayman Precious Metals Fund, Inc. DWS Cayman Commodity Fund II, Ltd. BROWN BROTHERS HARRIMAN & CO. EACH REGISTERED INVESTMENT COMPANY IDENTIFITED ON THIS APPENDIX A By: /s/Elizabeth E. Prickett By: /s/Hepsen Uzcan Name: Elizabeth E. Prickett Name: Hepsen Uzcan Title: Managing Director Title: Assistant Secretary
